

115 HRES 711 IH: Celebrating the 325th anniversary of the founding of the College of William & Mary in Virginia by British Royal Charter and congratulating President W. Taylor Reveley, III, after a decade of tremendous leadership as the 27th President of William & Mary.
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 711IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2018Mr. Taylor (for himself and Ms. Titus) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCelebrating the 325th anniversary of the founding of the College of William & Mary in Virginia by British Royal Charter and congratulating President W. Taylor Reveley, III,
			 after a decade of tremendous leadership as the 27th President of William & Mary.
	
 Whereas, on February 8, 1693, King William III and Queen Mary II of England signed the charter for a perpetual College of Divinity, Philosophy, Languages, and other good Arts and Sciences to be founded in the Virginia Colony, making William & Mary the Nation’s second-oldest college;
 Whereas William & Mary is considered the Alma Mater of the Nation because it educated Founding Fathers of the Nation, including George Washington, Thomas Jefferson, John Tyler, and James Monroe;
 Whereas William & Mary is a place of many firsts for the Nation, including the first United States institution with a Royal Charter, the first Greek-letter society (Phi Beta Kappa), the first student honor code, the first college to become a university, and the first law school in America;
 Whereas today, William & Mary functions as a comprehensive public research university, educating future leaders in areas of the arts and sciences, business, education, law, and marine science;
 Whereas William & Mary has been led tremendously for the last ten years by W. Taylor Reveley, III, William & Mary’s 27th President; and Whereas W. Taylor Reveley, III, has remarkably guided the Alma Mater of the Nation to a position where it continues to thrive and has markedly achieved success in many ways, including outstanding educational value, a commitment to public service, and a diverse and inclusive community: Now, therefore, be it
	
 That the House of Representatives celebrates the 325th anniversary of the College of William & Mary’s Royal Charter and congratulates W. Taylor Reveley, III, on his retirement after a decade of selfless and steadfast service as the institution’s 27th President.
		